Exhibit 10.47

 

 



CONFIDENTIALITY, NONCOMPETITION AND

NONSOLICITATION AGREEMENT

(Peter Holt)

 

This Confidentiality, Noncompetition and Nonsolicitation Agreement (“Agreement”)
is effective as of January 1, 2019 (the “Effective Date”) by The Joint Corp., a
Delaware corporation (the “Joint”), and Peter Holt (“Executive”).

 

Background

 

This Agreement is being entered into concurrently with and as condition of a
Letter Agreement with an Effective Date of January 1, 2019, between The Joint
and Executive pertaining to the terms and conditions of Executive’s employment
with The Joint.

 

Now, therefore, in consideration of their mutual promises and intending to be
legally bound, the parties agree as follows:

 

1.       Confidentiality Covenant.

 

(a)       During Executive’s employment by the Joint and continuing indefinitely
following the termination of Executive’s employment, regardless of the reason
for or circumstances of Executive’s termination, Executive shall treat all
Confidential Information as secret and confidential (Executive’s
“Confidentiality Covenant”).

 

(b)       Executive shall not under any circumstances directly or indirectly (i)
disclose any Confidential Information to a third party (except as required in
the normal course of Executive’s duties or by a court order or as expressly
authorized by the Joint’s Board of Directors) or (ii) use any Confidential
Information for Executive’s own account.

 

(c)       All correspondence, files, records, documents, memoranda, reports and
other items in whatever form or medium containing or reflecting Confidential
Information, whether prepared by Executive or otherwise coming into Executive’s
possession, shall remain the Joint’s exclusive property. Upon the termination of
Executive’s employment, or at any other time that the Joint requests, Executive
shall promptly turn over to the Joint all written or tangible Confidential
Information that may be in Executive’s possession or control (including all
copies and summaries and notes derived from Confidential Information).

 

2.       Nonsolicitation and Noncompetition Covenant.

 

(a)       Regardless of the reason for or circumstances of Executive’s
termination, during Executive’s employment and for a period of 24 months
beginning on the date of termination of Executive’s employment (the “Covenant
Period”), Executive shall not directly or indirectly do any of the following
(Executive’s “Nonsolicitation and Noncompetition Covenant”):

 

(i)       solicit for a Competing Business any customer or account of the Joint
that Executive had dealings with or supervisory responsibility for, or had
access to Confidential Information relating to, during the 24-month period
ending on the date of termination of Executive’s employment; or

 

(ii)       solicit for employment or hire away any employee of the Joint who was
a full-time or part-time employee of the Joint at any time during the 12-month
period ending on the date of termination of Executive’s employment, regardless
of whether the employee is or was employed on an “at will” basis or pursuant to
a written agreement; or

 





 

(iii)       directly or indirectly engage in, accept employment with, or have a
financial or other interest in any Competing Business.

 

(b)       The duration of the Covenant Period shall be extended by a length of
time equal to (i) the period during which Executive is in violation of
Executive’s Nonsolicitation and Noncompetition Covenant and (ii) without
duplication, any period during which litigation that the Joint institutes to
enforce Executive’s Nonsolicitation and Noncompetition Covenant is pending (to
the extent that Executive is in violation of Executive’s Nonsolicitation and
Noncompetition Covenant during this period). In no event, however, shall any
such extension of the Covenant Period exceed 18 months.

 

(c)       Executive’s Nonsolicitation and Noncompetition Covenant shall apply to
Executive regardless of the capacity in which Executive is acting, that is,
whether as an employee, sole proprietor, partner, joint venturer, limited
liability company manager or member, shareholder, director, consultant, adviser,
principal, agent, lender, seller, buyer, supplier, vendor or in any other
capacity or role.

 

(d)       Executive’s Nonsolicitation and Noncompetition Covenant shall not be
violated, however, by reason of Executive’s ownership of less than 2% of the
outstanding shares of any publicly-traded corporation or other entity.

 

3.       Enforcement.

 

(a)       Executive agrees that Executive’s violation of his Confidentiality
Covenant or his Nonsolicitation and Noncompetition Covenant (Executive’s
“Covenants”) would cause irreparable harm to the Joint for which money damages
alone would be both difficult to determine and inadequate to compensate the
Joint for its injury. Executive accordingly agrees that if Executive violates
either of his Covenants, the Joint shall be entitled to obtain a temporary
restraining order and a preliminary and permanent injunction to prevent
Executive’s continued violation, without the necessity of proving actual damages
or posting any bond or other security.

 

(b)       This right to injunctive relief shall be in addition to any other
remedies to which the Joint may be entitled. The prevailing party shall pay the
other party’s reasonable attorneys’ fees and court costs in prosecuting or
defending such lawsuit.

 

(c)       Executive agrees that if the court in which the Joint seeks injunctive
relief, or otherwise seeks to enforce any provision of this Agreement,
determines that either of Executive’s Covenants are too broad in scope or
geographical area or too long in duration to be valid and enforceable, the
scope, area or duration may be reduced to limits that the court considers
reasonable and, as so reduced, the Executive’s Covenant may be enforced against
Executive.

 

4.       Works. Executive acknowledges that all Works conceived of by Executive
(either alone or with others) during Executive’s employment by the Joint shall
be the Joint’s sole and exclusive property, and Executive irrevocably assigns to
the Joint all of Executive’s rights, if any, in respect of any such Invention.
This assignment shall not apply in respect of any Works for which no equipment,
supplies, facilities or Confidential Information of the Joint was used and which
was developed entirely on Executive’s own time, unless (i) the Works relates to
the Joint’s business or its actual or demonstrably anticipated research or
development or (ii) the Works result from any work performed for the Joint by
Executive.

 



 2 

 

5.       Notices. Any notice or demand under this Agreement shall be effective
only if it is in writing and is delivered in person or sent by certified or
registered mail or overnight courier service. Any notice to the Joint shall be
delivered or sent to it at its principal offices, and any notice to Executive
shall be sent to him at his home address as shown the Joint’s payroll records. A
party may change his or its address for purposes of this Agreement by giving
notice of the change to the other party in accordance with this Paragraph.

 

6.       Amendment. No amendment of this Agreement shall be effective unless it
is in writing, makes specific reference to this Agreement and is signed by both
parties.

 

7.       Governing Law. This Agreement and any dispute arising from or in
relation to this Agreement are governed by, and interpreted and enforced in
accordance with, the laws of the State of Arizona.

 

8.       Binding Effect. This Agreement shall be binding on, and shall inure to
the benefit of, the parties and their respective heirs, legal representatives,
successors and assigns. In witness, the parties have signed this Agreement.

 

The Joint Corp.

 

By           /s/ Matthew E. Rubel

Matthew E. Rubel, Lead Director

 

 

/s/ Peter Holt

Peter Holt

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 

Definitions

 

 

Business means a person, proprietorship, partnership, joint venture, limited
liability company, corporation, enterprise or other entity, whether proprietary
or not-for-profit in nature.

 

Competing Business means a Business that engages in the business of providing
chiropractic services, directly or through related entities, including but not
limited to franchise holders, from or at any location in a Restricted Area.

 

Confidential Information means any information relating to the Joint or their
business (regardless of who prepared the information), including: trade secrets;
financial information and financial projections; marketing plans; vendor and
customer information; sales and revenue information; product information; and
technology and know-how.

 

The term “Confidential Information” does not include information that: (i) is or
becomes generally available to the public other than as a result of a disclosure
by Executive in violation of this Agreement; or (ii) becomes available to
Executive on a non-confidential basis from a source other than the Joint
(provided, in case (ii), that the source of the information was not known to be
bound by a confidentiality agreement or other contractual, legal or fiduciary
obligation of confidentiality in respect of the information); or (iii) is
communicated in response to a valid order by a court or other governmental body,
as otherwise required by law, or as necessary to establish the rights of
Executive under this Agreement, provided however that, if reasonably possible,
Executive shall give the Joint written notice of such prior to any disclosure so
that the Joint may seek a protective order or other similar remedy.

 

Person means an individual, partnership, corporation, limited liability company,
association, trust, unincorporated organization, or other entity.

 

Restricted Area means anywhere within a radius of 100 miles of any location from
or at which the Joint directly, or indirectly through one or more subsidiaries
or franchises, engaged in the business of providing chiropractic services on the
date of termination of Employee’s employment.

 

Works means any invention, discovery, concept, idea, work of authorship, method,
technique, process, formula or computer program, whether or not patentable,
reduced to practice or copyrightable.

 

 

 

 

 